Citation Nr: 1208068	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-18 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to January 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of that hearing has been associated with the claims file.

In a September 2009 decision, the Board denied the claims of service connection for a low back disability, obesity, sleep apnea, and diabetes.  The Board also denied the claims of entitlement to earlier effective dates for the grant of service connection for hypertension, the grant of service connection for degenerative joint disease of the right first metacarpal joint, and the grant of service connection for a fracture of the right fifth metacarpal joint.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in April 2011, affirming the Board's September 2009 denial of all claims except for service connection for sleep apnea, and setting aside that portion of the Board's decision denying service connection for sleep apnea.  The Court remanded the claim for service connection for sleep apnea for consideration of the Veteran's allegations and related evidence.  

In light of the Court's April 2011 Memorandum Decision and remand instructing the Board not to limit its evaluation of the evidence solely to a claim for service connection for sleep apnea, but to consider any potential sleep disorder, the Board has recharacterized the issue on appeal as entitlement to service connection for a sleep disorder, to include sleep apnea.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for a sleep apnea must be remanded for further development.  

As noted above, the Board denied the Veteran's claim for service connection for sleep apnea in September 2009, finding that there was no legal basis for entitlement the Veteran's sleep apnea as secondary to his morbid obesity as service connection was not established for obesity.  The Court's April 2011 Memorandum Decision set aside the Board's decision as to the sleep apnea issue, and remanded this claim to the Board for readjudication.  Specifically, in its Memorandum Decision, the Court inferred from the Veteran's arguments that he was essentially also alleging that he had manifestations of a sleep disorder in service, and found that the Board did not address his theory of in-service fatigue or evidence in that regard.  The Court therefore remanded the claim for the Board to consider this allegation in the first instance and instructed the Board not to limit its evaluation of the evidence solely to a claim for service connection for sleep apnea, but to consider any potential sleep disorder.  Cf. Clemons, 23 Vet. App. 1.  Prior to considering the Veteran's alternative theory of service connection for a sleep disorder, to include sleep apnea, as instructed in the Memorandum Decision, the Board finds additional development must be undertaken.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service treatment records reflect no complaints or findings of sleeping problems upon entrance into active service in either the January 1979 Report of Medical Assessment or the January 1979 Report of Medical History.  Subsequent service treatment records are also absent of any complaints or findings related to sleeping problems.  The November 1984 Report of Medical Assessment provided upon separation from active service revealed no findings of sleeping problems, however, frequent trouble sleeping was reported in the Report of Medical History at this time, although this was not further discussed by the service medical officer.  

The post-service medical evidence, including private and VA medical records, reflects that the Veteran initially complained of difficulty sleeping for a long time, snoring, and gaining weight in the past four to five years in an August 2000 VA outpatient treatment report.  He was thereafter diagnosed with sleep apnea per an October 2000 VA outpatient treatment report.  The Veteran was subsequently treated for and diagnosed with obstructive sleep apnea.  The record reflects that he underwent a surgery by a private physician in December 2004, a partial turbinectomy, out fracturing of turbinates, tonsillar uvulopalatopharyngoplasty, together with a tracheostomy.  A December 2004 private operative report noted that the Veteran's obstructive sleep apnea was due to enlarged and infected tonsils and adenoids, marked septal deviation, turbinate hyperplasia together with hyperplasia of the turbinates, with hypertension and diabetes as complicating factors.  In a December 2004 private post surgical treatment report, the Veteran was diagnosed with status post septoplasty, partial turbinectomy, and uvulopalatopharyngoplasty and the private physician had found that sleep apnea and snoring were resolved.  Subsequent private treatment reports in February 2005 and June 2005 reflect that the Veteran was diagnosed with status post sleep apnea.  

During a May 2005 video conference hearing, the Veteran testified that he began having sleeping problems in service, around 1983 or 1984.  He also testified that he sought treatment at the VA hospital for his sleep trouble in 2004.  

In considering the service treatment records noting the Veteran's reported frequent trouble sleeping upon separation from active service, testimony provided by the Veteran that sleep problems began during his active service, the private and VA medical records demonstrating initial complaints of sleep difficulty in August 2000 and an initial diagnosis of sleep apnea in October 2000, the post-service medical evidence of a diagnosis of obstructive sleep apnea, and the medical evidence noting that sleep apnea resolved in December 2004 following a surgical procedure with subsequent diagnoses of status post sleep apnea, the Board finds that an etiology opinion is required to facilitate appellate review.  Therefore, the Veteran should be afforded a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that he has a current sleep disorder, to include sleep apnea, that had its onset in service or is otherwise related to service.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

The record also reflects the Veteran has had continuing treatment at VA.  Therefore, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from March 2004 to the present time.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should arrange for a VA examination of the Veteran to address the etiology of any currently diagnosed sleep disorder, to include sleep apnea.  The claims file, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  The examiner is to also note that s/he reviewed the December 2004 private medical records, regarding the Veteran's surgery and outcome, and the subsequent February 2005 and June 2005 private medical records demonstrating diagnoses of status post sleep apnea.  

The examiner is asked to answer the following:  

(a).  Does the Veteran have a current sleep disorder, to include sleep apnea?  Please specify the diagnosis.  If no sleep disorder diagnosis is provided, please explain the reasons why.  

(b).  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder:  (1) was incurred during his period of active service from June 1979 to January 1985; or (2) is otherwise related to or caused by a period of qualifying military service.  (Please note, the Veteran is competent to attest to a continuity of any lay-observable symptoms since his active service).  

(c).  In explaining the rationale for his/her opinion, the examiner is also asked to comment on the December 2004 private treatment reports regarding the Veteran's surgical procedure and outcome and the February 2005 and June 2005 private medical records demonstrating diagnoses of status post sleep apnea.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


